NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                        NOV 2 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 XIA MEI CHEN,                                    No.    14-72838

                   Petitioner,                    Agency No. A088-276-541

   v.
                                                  MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                   Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 25, 2016**

Before:       LEAVY, GRABER, and CHRISTEN, Circuit Judges.

        Xia Mei Chen, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s (“IJ”) decision denying her application for asylum,

withholding of removal, and protection under the Convention Against Torture


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, applying the standards governing adverse

credibility determinations created by the REAL ID Act. Shrestha v. Holder, 590
F.3d 1034, 1039-40 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on the IJ’s negative demeanor finding and on Chen’s internally inconsistent

testimony as to the circumstances of her release from detention. See Shrestha, 590
F.3d at 1048 (adverse credibility finding reasonable under the totality of the

circumstances); Huang v. Holder, 744 F.3d 1149, 1153 (9th Cir. 2014) (“The need

for deference [to agency credibility determinations] is particularly strong in the

context of demeanor assessments.”). Chen’s explanations do not compel a

contrary result. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). Substantial

evidence also supports the BIA’s determination that, even if Chen is Christian, she

failed to establish a well-founded fear of future persecution in China. See Gu v.

Gonzales, 454 F.3d 1014, 1022 (9th Cir. 2006) (petitioner failed to present

compelling evidence of a well-founded fear of future persecution).

      Because Chen failed to establish eligibility for asylum, she necessarily failed

to establish eligibility for withholding of removal. See Huang, 744 F.3d at 1156.

                                          2
        Finally, substantial evidence supports the agency’s denial of CAT relief

because Chen failed to show it is more likely than not that she would be tortured

by or with the consent or acquiescence of the Chinese government. See id. at

1156.

        PETITION FOR REVIEW DENIED.




                                          3